Smith, J.:
This order must be reversed for the failure of the plaintiff to comply with the requirements of section 875 of the Code of Civil Procedure. By that section it is required that a copy of an order for the examination of a witness and of the affidavit upon which it was granted must be served' upon the attorney for each party to the action in like manner as a paper in an action, or if a party has not appeared in the action, they must be served upon him as directed by the order. Isidor Hellman, one of these appellants, had appeared in the action. Kittie L. Gunther had not appeared in the action. The papers show that the order was not served upon the attorneys for the party appearing or upon Kittie L. Gunther. It appears further that *528the order provided that service thereof and of the affidavit upon the witness alone should be deemed good and sufficient service. This seems to be unauthorized within the provision of the Code cited.
The order must, therefore, be reversed, with ten dollars costs and disbursements, and motion to vacate granted, with ten dollars costs, with leave, however, upon payment of said costs to apply for a new order for the examination of the witness.
Clarke, P. J., Laughlin, Dowling and Page, JJ., concurred.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, with leave to plaintiff to apply for new order for examination of witness on payment of said costs.